CONCURRING OPINION OP
RICE, C. J., AND MARUMOTO, J.
We concur in the disqualification of Mr. Justice Stain-back from hearing this appeal. The suggestion of disqualification comes from counsel for the trustees who filed the accounts of the trust for the period January 1, 1951, to September 25, 1951. The guardian ad litem resists the suggestion. He contends that Mr. Justice Stainback was not of counsel in the same case that is now before this court; that he was counsel in an entirely different case, namely, a proceeding for direction to sell real property of the trust, entitled, “Heinrich Martens Yon Holt, et al., Trustees, Petitioners, vs. Abigail Kawananakoa, et al., Bespondents,” being Equity No. 2223 of the records of the circuit court of the first circuit, which was terminated by the entry of Order Confirming Sale on October 20,1919 ; and that the case now before this court is a proceeding commenced on December 10, 1951, when the then trustees filed their accounts for the period January 1, 1951, to September 25, 1951, together with a petition for the approval of such accounts. The contention may have merit if the guardian ad litem confined the issues on this appeal to matters appearing in the mentioned accounts. How*478ever, by his answer, he has raised the issue of the validity of the sale made pursuant to an order entered in a proceeding in which Mr. Justice Stainback was counsel. As is stated in Mr. Justice Stainback’s opinion, whether the action of the court in approving the sale can be successfully attacked is not the question. The appeal, in the form now presented to this court, requires it to pass upon the identical issues involved in the case in which he was counsel.